Citation Nr: 0807551	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
with a ruptured left eardrum.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above RO.  

On his January 2006 substantive appeal, VA Form 9, the 
veteran indicated that he wanted to testify before a Veterans 
Law Judge (VLJ) at a hearing at his local RO.  He was 
scheduled to testify before a VLJ at a Travel Board hearing 
in March 2007.  The notice for the hearing was sent to the 
veteran's address of record; however, he did not report to 
the scheduled hearing.  The Board finds that all due process 
has been satisfied with respect to the veteran's right to a 
hearing.  


FINDING OF FACT

The evidentiary record does not contain any competent and 
probative evidence to support a finding that the veteran 
currently has bilateral hearing loss, with a ruptured left 
eardrum, that his due to any incident or event in active 
military service; nor is sensorineural hearing loss, as an 
organic disease of the nervous system, shown to have been 
manifested to a compensable degree within one year after 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss, with a ruptured left eardrum, was not 
incurred in or aggravated by service, nor may sensorineural 
hearing loss, as an organic disease of the nervous system, be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in October and December 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial RO decision in this matter.  The October and 
December 2004 letters informed the veteran of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letters also informed him that VA would assist him in 
obtaining records in the custody of a Federal department or 
agency, including VA, the service department, and the Social 
Security Administration.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  Finally, the 
Board notes the RO sent the veteran a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Thus, the 
Board concludes that all required notice has been given to 
the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  As discussed below, 
the veteran's service medical records (SMRs" are "fire-
related," and the RO was unable to obtain them.  The RO also 
requested the to veteran submit or identify private medical 
records which showed treatment for his claimed disability 
since he was separated from service; however, the veteran did 
not submit or identify any such records.  The veteran was 
also scheduled for a hearing before a Veterans Law Judge; 
however, he did not appear for the scheduled hearing.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional evidence that is 
obtainable and necessary for a fair adjudication of the 
claim.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including organic diseases of the nervous 
system, such as sensorineural hearing loss, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The veteran has asserted that, in the spring of 1956 during 
his active military service, his unit was delivering supplies 
from Frankfurt to London on a non-pressurized cargo plane and 
he had an ear infection at the time.  He states that the 
higher they got, the more his ear hurt until it finally 
sounded like a gun went off in his head and then he felt 
better.  The veteran reports that, when he returned to 
Frankfurt, a doctor examined him and told him that he had 
broken his eardrum and would have some hearing loss.  The 
veteran states that his hearing has gotten continuously worse 
as he has gotten older.  

At the outset, the Board notes that it has been reported to 
VA that the veteran had "fire-related" service, which means 
that, based upon the veteran's period of service, his SMRs 
were presumably destroyed by an accidental fire at the 
National Personnel Records Center facility in St. Louis, 
Missouri, in July 1973.  The Board is mindful that, in a case 
such as this, where the veteran's SMRs may be unavailable, 
there is a heightened obligation to explain our findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule in our decision.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

In June 2005, the RO prepared a formal finding of 
unavailability which documents its attempts to obtain the 
veteran's SMRs, as well as clinical records from the U.S. Air 
Force Hospital in Germany, where the veteran reports he 
received treatment.  The RO noted, however, that none of the 
records could be obtained, as they were all destroyed in the 
fire.  In December 2004, the RO informed the veteran that his 
SMRs were destroyed in the fire and requested that he submit 
any SMRs which he might have in his possession.  The veteran 
has indicated that he does not have any such evidence.  
Therefore, there is no objective evidence of record which 
corroborates the veteran's report of suffering a ruptured 
left eardrum or bilateral hearing loss during service.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

In this regard, the Board notes the RO informed the veteran 
that, in order to substantiate his claim, he could also 
submit statements from persons who knew him when he was in 
service and knew of any disability he had at that time, as 
well as medical evidence showing treatment for his hearing 
loss disability since military service.  The veteran has 
indicated that he does not have any contact information for 
anyone who served with him.  However, the Board notes the 
veteran has not submitted any other evidence which supports 
his claim, such as statements from family or friends who 
observed his hearing loss since he was separated from 
service, or, most notably, medical evidence showing treatment 
for his hearing loss disability since he was separated from 
service.  

Although the record is devoid of any SMRs, the type of 
evidence described above would bolster the veteran's claim 
that he has suffered from hearing loss since service and that 
he currently has a bilateral hearing loss disability.  The 
lack of such evidence, however, militates against a finding 
that his reported in-service eardrum rupture caused a chronic 
disorder, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Thus, there is a lack of credible independent 
evidence to close that gap of many years.

In evaluating the ultimate merit of the veteran's claim, the 
Board finds it especially probative that there is no medical 
evidence of record showing that the veteran has a current 
diagnosis of hearing loss.  As noted, he was requested to 
submit evidence showing treatment for hearing loss since he 
was separated from service, and he has not submitted any such 
evidence.  In general, absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992). 

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, as noted, the veteran has not submitted or 
identified any medical evidence showing a diagnosis of or 
treatment for hearing loss at any time since he was separated 
from service.  Therefore, the claim for service connection 
for bilateral hearing loss must be denied.  In addition, 
service connection for bilateral hearing loss on a 
presumptive basis is not available in this case because there 
is no indication in the evidence of record that the veteran 
manifested an organic disease of the nervous system, shown to 
include bilateral hearing loss, to a compensable degree 
within his first post-service year.  See 38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his claim.  However, the 
Board finds a VA examination and/or opinion does not need to 
be obtained because there is no competent evidence of a 
current disability or, at a minimum, persistent, or recurrent 
symptoms of a disability; nor is there any indication that 
the veteran's claimed disability may be associated with his 
service, such as credible evidence of continuity of 
symptomatogy, like pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
this regard, the Board again notes that, while the veteran 
has reported that he has suffered from hearing loss since he 
was separated from service, the lack of medical evidence 
showing treatment or complaints of hearing loss since 
service, as well as the lack of lay evidence corroborating 
the veteran's reports of hearing loss since then, lessens the 
credibility of his report of symptoms since that time.  

In making this determination, the Board does not doubt the 
veteran sincerely believes he has hearing loss related to his 
military service; however, there is no indication that he has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  We recognize that 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms, 
see, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, in order to 
grant service connection for bilateral hearing loss in this 
case, there must be medical evidence of a diagnosis of 
hearing loss, and as noted, there is no such evidence of 
record.  See Hickson, supra.  

Based on the foregoing, the Board finds there is no competent 
and probative evidence of record which preponderates in 
support of a finding that the veteran currently has bilateral 
hearing loss that is related to an in-service eardrum 
rupture, or that he manifested sensorineural hearing loss 
within one year after he was separated from service.  
Therefore, the veteran's claim must be denied, as there is no 
reasonable doubt to be resolved in his favor.  See Gilbert, 
supra, at 55.


ORDER

Entitlement to service connection for bilateral hearing loss, 
with ruptured left eardrum, is denied.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


